Citation Nr: 0740136	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  07-18 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating excess of 10 percent 
for residuals, dorsal spine injury.

2.  Entitlement to an increased rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for shrapnel wounds, 
both knees.

4.  Entitlement to service connection for residuals, status 
post nephrectomy (claimed as a right side bruise).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The veteran appealed only the aforementioned issues 
to BVA, and the case was referred to the Board for appellate 
review. 

A hearing was held on November 2007, by means of video 
conferencing equipment with the appellant in Wichita, Kansas, 
before the undersigned Acting Veterans Law Judge (VLJ), 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), 
(e)(2) (West 2002) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.


FINDINGS OF FACT

1. The veteran has dextroscoliosis with an antalgic gait, 
with forward flexion of the thoracolumbar spine of 80 
degrees; however, there is no evidence that the veteran's 
back disability has resulted in forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or 
favorable ankylosis of the entire thoracolumbar spine.

2.  The veteran's PTSD is not manifested by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

3. The veteran can extend both of his legs to 0 degrees 
extension and 100 degrees flexion with no other abnormalities 
of the knees noted.  The veteran's scars are not 144 square 
inches or greater; the scars are not unstable or painful on 
examination.

4.  A disability related to the residuals, status post 
nephrectomy has not been shown to be related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent disability evaluation, but 
not higher, for residuals, dorsal spine injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.71a, Diagnostic Codes 5235-5242 (2007).

2.  The criteria for a disability evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2007).

3.  The criteria for a compensable disability evaluation for 
shrapnel wounds, both knees, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.71a, 4.118, Diagnostic Codes 7802-7805, 5256-5263 (2007).

4.  Residuals, status post nephrectomy were not incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim, and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2007); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  As part of the notice requirements, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007).  
Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits is issued by 
the agency of original jurisdiction.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Concerning a claim for an increased rating for a 
service-connected disability, only the last two elements 
noted above are relevant to the claim, i.e., degree of 
disability and the effective date of the disability, because 
in such cases service connection has already been 
established.  

In this case involving a claim for an increased rating and an 
appeal of an initial disability rating, the RO did provide 
the appellant with notice letters in August and September 
2006, prior to the decision on the claim in December 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

The requirements with respect to the content of the notice 
were met in this case.  The RO informed the veteran about the 
information and evidence that is necessary to substantiate 
his claim for an increased rating.  Specifically, the August 
2006 letter informed the veteran how disability ratings were 
determined.  The RO would look at the nature, severity, 
duration, and impact of the symptoms and using schedular 
criteria.  The September 2006 notice letter also informed the 
veteran how to establish service connection.  Specifically, 
the September 2006 letter stated that in order to establish 
service connection, the RO needed evidence showing that an 
injury, event, or disease began in or was made worse by 
military service, a currently physical or mental disability, 
and a relationship between the current disability and an 
injury, disease or event in service.  

In addition, the RO notified the veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the August 2006 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA would 
assist in getting evidence such as medical records, 
employment records, or records from any Federal agency.  The 
veteran was also informed in the notice letter that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claims.  

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2006 notice letter notified the veteran that he must 
provide enough information about his records so that they 
could be requested from the agency or person that has them.  
The letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA 
to obtain on his behalf.  In addition, the notice letter 
informed the veteran that it was his responsibility to ensure 
that VA receives all requested records that are not in the 
possession of a Federal department or agency.  

The August 2006 letter informed the veteran that he could 
submit evidence pertaining to his claim and provided him with 
specific examples of types of relevant evidence, such as 
military records, VA medical records, or Social Security 
Administration records.  The letter thus informed the veteran 
to provide any evidence in the claimant's possession that 
pertains to the claim because the letter informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by VA.  See 38 C.F.R. § 3.159(b)(1) 
(2007).

The Board acknowledges that the veteran has not had a VA 
examination specifically for his claim of entitlement to 
service connection for residuals, status post nephrectomy.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  

The Board concludes an examination is not needed for the 
claim because there is no evidence of an injury or event in-
service or one year after service besides the veteran's own 
statements.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury or disease in service' that may be associated with 
[his] symptoms").  Further, no competent evidence has been 
submitted to indicate that the veteran's residuals, status 
post nephrectomy is associated with an established event, 
injury, or disease in service or during the presumptive one 
year period.  Accordingly, it was not necessary to obtain a 
medical examination or medical opinion in order to decide the 
claim for service connection for the residuals of a 
nephrectomy.  38 C.F.R. 
§ 3.159(c)(4)(i) (2007); cf. Duenas, 18 Vet. App. at 517, 
citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding 
that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 
38 U.S.C.A. § 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
38 U.S.C.A. § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under 38 U.S.C.A. § 5103A to provide a veteran 
with a medical examination or to obtain a medical opinion is 
triggered if the evidence of record demonstrates "some 
casual connection between his disability and his military 
service").  

The duty to assist the veteran has been satisfied in this 
case.  The veteran's service medical records as well as his 
VA medical records and statements are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claims.  VA has further assisted the veteran throughout 
the course of this appeal by providing him with a SOC which 
informed him of the laws and regulations relevant to the 
veteran's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.

Law and Analysis

I.  Increased rating 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A.  Increased rating for residuals, dorsal spine injury in 
excess of 10 percent

The veteran was service-connected for a residuals, dorsal 
spine injury with a 10 percent disability rating in a August 
1959 rating decision.  The veteran seeks a higher rating 
since the award of service connection.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40 
(2007).  Pain on movement, swelling, deformity or atrophy of 
disuse as well as instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are relevant considerations for determination of 
joint disabilities.  38 C.F.R. § 4.45 (2007).  Painful, 
unstable, or malaligned joints, due to healed injury, are 
entitled to at least the minimal compensable rating for the 
joint.  38 C.F.R. § 4.59 (2007).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 10 
percent disability evaluation is assigned when there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent disability evaluation is contemplated when there 
is forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent disability evaluation is contemplated when there 
is unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.

Further, for VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is 0 to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The normal combined range of the 
thoracolumbar spine is 230 degrees.  The normal ranges of 
motions for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2007). See also 38 C.F.R. § 4.71a, Plate V (2007).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).

In considering the evidence of record under the applicable 
laws and regulations, the Board concludes that the veteran is 
entitled to a higher evaluation for his residuals, dorsal 
spine injury, specifically to a 20 percent disability 
evaluation.  

An outpatient treatment entry from the VA Medical Center 
(VAMC) in Wichita, Kansas noted that in January 2006, images 
were taken of the veteran's lumbar spine.  The examiner 
reported degenerative changes of the lumbar spine with 
dextroscoliosis.  His impression was osteopenia and 
degenerative changes of the lumbar spine.  A December 2005 
orthopedic outpatient entry found slight dorsal kyphosis in 
the lower thoracic region.  The veteran was also afforded a 
VA examination in September 2006.  The examiner diagnosed 
scoliosis and found that the veteran ambulated with a cane 
with antalgic gait.

Because the veteran has muscle guarding severe enough to 
result in an abnormal gait and an abnormal spinal contour 
such as scoliosis and abnormal kyphosis, the Board finds that 
the veteran's residuals, dorsal spine injury more nearly 
approximates the criteria for a 20 percent disability 
evaluation.  38 C.F.R. § 4.7 (2007).  Accordingly, the Board 
concludes that an evaluation of 20 percent for residuals, 
dorsal spine injury is warranted.  Any benefit of the doubt 
is resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 (2007).

The Board has also considered whether an evaluation in excess 
of 20 percent for residuals, dorsal spine injury is warranted 
under 38 C.F.R. § 4.71a (2007), Diagnostic Codes 5235-5243.  
However, the medical evidence of record does not show a 
disability picture that more nearly approximates the criteria 
required for the next higher 40 percent rating.  38 C.F.R. § 
4.7 (2007).

In considering the evidence of record, the Board concludes 
that the veteran is not entitled to an increased rating in 
excess of 20 percent.  In the veteran's VA examination in 
September 2006, the examiner reported lumbar flexion of 80 
degrees and extension of 10 degrees.  Lateral flexion was 10 
degrees for both right and left.  Rotation was to 30 degrees 
bilateral.  A combination of the reported range of motion is 
170 degrees.  

As noted above, a 40 percent disability evaluation is 
contemplated when there is forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  No such 
findings were made by the VA examiner.  Outpatient treatment 
records from the VAMC in Wichita, Kansas from August 2005 to 
May 2007 indicate that the veteran was treated for residuals, 
dorsal spine injury, but his symptomatology is not severe 
enough to warrant the next higher 40 percent rating.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007), and the holdings in DeLuca.  
However, an increased evaluation is not warranted.  When the 
veteran was examined in September 2006, the VA examiner found 
no additional limitation of motion on repetitive use of the 
joint due to pain, fatigue, weakness, or lack of endurance.  
Therefore, the Board finds that the preponderance of the 
evidence is against a higher evaluation for the veteran's 
residuals, dorsal spine injury.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes in the Rating Schedule.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

While the Board has considered whether a higher evaluation 
would be in order under other relevant diagnostic codes, the 
Board finds that the criteria for a rating in excess of 20 
percent for residuals, dorsal spine injury are not met under 
other diagnostic codes.  Since all spine disorders are rated 
under the same General Rating Formula for Diseases and 
Injuries of the Spine, any alternative code would produce the 
same result.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5242.  In addition, the Board notes that the veteran has 
never been diagnosed with intervertebral disc syndrome and 
never complained of incapacitating episodes.  Therefore, the 
Board finds that rating the veteran under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes is not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2007).

Accordingly, the Board concludes that no further increase is 
warranted.  As such, there is no benefit of the doubt to 
resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 (2007).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  In this case, however, the 
veteran's service-connected residuals, dorsal spine injury 
has not caused marked interference with employment beyond 
that contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2007) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

B.  Increased rating for PTSD in excess of 50 percent

The veteran was service-connected for PTSD with a 50 percent 
disability rating in a September 2001 rating decision.  The 
veteran seeks a higher rating since the award of service 
connection.

Under Diagnostic Code 9411, a 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereo-typed speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent disability evaluation is assigned for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent disability evaluation is assigned for total 
occupational and social impairment, due to such symptoms as : 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings. Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The veteran was afforded a VA examination in October 2006.  
He arrived in casual dress, with good hygiene.  Speech 
quality and quantity was noted as normal, with no speech 
impairment.  

The veteran related that he last worked in 1989.  He was an 
estimator and supervisor for electrical contracts and he 
ultimately retired from that job.  He described a "very 
good" working relationship with his superiors and co-
workers.  The veteran never reported being unable to work in 
the past due to a psychological problem.  No strained 
relationships with co-workers was noted.  The veteran did not 
report any psychological problems that interfered with his 
relationships with other people.  He reported almost never 
having decreased work productivity or impaired reliability at 
work due to a psychological difficulty.  

The veteran relayed that his ability to cope with his current 
psychological problems as poor.  He also reported mild, 
continuous episodes of depression during the prior six 
months.  He also reported frequent episodes of mild anxiety, 
but obsessive thought were absent.  His thought process was 
described as logical and coherent, with preoccupations and 
delusions being absent.  No disturbances in consciousness 
were present, but attention and concentration were mildly 
impaired.  The examiner assigned him a Global Assessment of 
Functioning (GAF) score of 55.  A GAF score between 51 and 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
38 C.F.R. §§ 4.125, 4.130 (2007) (incorporating the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition of the American Psychiatric Association in the rating 
schedule).


In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher rating for his PTSD.  As 
previously noted, a 70 percent disability evaluation is 
assigned for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.

The October 2006 VA examination specifically discounted any 
deficiency in work, family relations, judgment, or thinking.  
No suicidal ideations, obsessional rituals, or abnormal 
speech was noted.  The veteran was not found unable to 
function independently appropriately and effectively.  He did 
not appear to neglect his personal appearance and hygiene, 
reported no difficulties at work, and related that he 
maintained effective relationships.

The Board does note that the veteran experienced mild, 
continuous episodes of depression in the prior six months to 
his VA examination.  He also reported frequent episodes of 
mild anxiety.  His September 2006 VA examination also noted 
depression and anxiety.  Finally, he testified in his 
November 2007 hearing before the Board that while he does get 
angry fast, he is aware of the anger episode and works 
against it.  He also testified that he has nightmares 
approximately once a week.  While the veteran does display a 
few of the criteria for the 70 percent rating, the Board 
finds that the disability picture does not more closely 
approximates the 70 percent criteria recommended for that 
rating.  See 38 C.F.R. § 4.7 (2007).

Outpatient treatment records from the VAMC in Wichita, Kansas 
indicate that the veteran has sought treatment for his PTSD.  
These records reflect that the veteran has been working on 
stress and anger management.  However, they do not show 
symptomatology of the criteria for the next higher disability 
rating.

The Board also observes that the veteran has been evaluated 
as having a GAF score of 55.  While the Board has considered 
the degree of functioning as evidenced by these reported 
scale scores, they are but one factor for consideration in 
assigning a rating in this case.  As outlined above, the 
Board finds that when all of the evidence and findings 
contained therein are considered, including the degree of 
functioning as evidenced by these reported scales, the Board 
concludes that the veteran has not been shown to have 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); 
inability to establish and maintain effective relationships.  
Accordingly, the Board finds that the schedular criteria for 
the next higher 70 percent disability evaluation have not 
been met.  Therefore, the Board finds that the preponderance 
of evidence is against the veteran's claim for an increased 
evaluation for PTSD.

Accordingly, the Board concludes that no increase is 
warranted.  As such, there is no benefit of the doubt to 
resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411 (2007).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  In this case, however, the 
veteran's service-connected PTSD has not caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) (2007) 
have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

C.  A compensable rating for shrapnel wounds, both knees

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. 
§ 4.14 (2007).  However, for purposes of determining whether 
the appellant is entitled to separate ratings for different 
problems or residuals of an injury, such that separate 
evaluations do not violate the prohibition against 
pyramiding, the critical element is that none of the 
symptomatology for any one of the conditions is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  See 
also Fanning v. Brown, 4 Vet. App. 225 (1993).

The veteran was service-connected for shrapnel wounds, both 
knees with a noncompensable disability rating in a August 
1959 rating decision.  The veteran seeks a higher rating.  In 
this case, the veteran is currently assigned a noncompensable 
disability evaluation for shrapnel wounds, both knees 
pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  
Diagnostic Code 7805 directs that the veteran's shrapnel 
wounds, both knees be rated under the limitation of function 
of the affected part.  Criteria for evaluating the limitation 
of function of the knees are listed under Diagnostic Codes 
5256-5263.

Under these diagnostic codes, a compensable rating code for 
limitation of function of the knee is warranted when there is 
ankylosis of the knee; slight subluxation or lateral 
instability of the knee; dislocated semilunar cartilage with 
frequent episodes of "locking,"; flexion limited to 45 
degrees; extension limited to 10 degrees; malunion of the 
knee with slight knee or ankle disability; or genu recurvatum 
(hyperextension of the knee).  See 38 C.F.R. § 4.73, 
Diagnostic Codes 5256-5263 (2007).  Normal knee motion is 
defined as 0 degrees extension to 140 degrees flexion.  See 
38 C.F.R. § 4.71, Plate II (2007).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating for a compensable rating for the 
veteran's shrapnel wounds, both knees.  A VA examination in 
September 2006 revealed that the veteran can extend both of 
his legs to 0 degrees extension and 100 degrees flexion.  No 
other abnormalities of the knees were noted.

Because the veteran's flexion of the knees are not limited to 
45 degrees, his extension of the knees are not limited to 10 
degrees and no other knee abnormalities were noted by the 
examiner, the Board finds that the veteran is not entitled to 
a compensable rating for shrapnel wounds, both knees.  
Limitation of function due to the scars is simply not shown.  
Indeed, the evidence of record strongly suggests that the 
limited, albeit noncompensable, range of motion of the 
veteran's knees is the result of an orthopedic disability.

Outpatient treatment records from the VAMC in Wichita, Kansas 
reflect that the veteran has complained and been treated for 
knee pain.  However, these records to not reflect the 
necessary limitation of motion or other noted disorders 
necessary for the next higher rating.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes in 
the Rating Schedule.  See Tedeschi, 7 Vet. App. at 414.  
However, alternative diagnostic codes are already 
contemplated by the assigned rating code.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256-5263 (2007).  The Board has also 
considered additional rating criteria for the veteran's 
scars, noting that the veteran is entitled to separate rating 
codes as long as the symptomatology for any condition is not 
duplicative of or overlapping with the symptomatology of the 
other condition.  See Esteban, 6 Vet. App. at 262.  The 
September 2006 VA examination also did not mention any scars 
for the knees that measured 144 square inches or greater or 
that were tender or poorly nourished.  Indeed, at the 
veteran's November 2007 hearing before the Board, the veteran 
specifically denied that his scars were tender or painful; 
ulcerated or ooze at any time; or prevented him from moving 
his knees.  Therefore, the Board finds that the veteran is 
not entitled to an additional rating code for the veteran's 
shrapnel wounds, both knees.  38 C.F.R. § 4118, Diagnostic 
Codes 7802-7804 (2007).


Accordingly, the Board concludes that no further increase is 
warranted.  As such, there is no benefit of the doubt to 
resolved in the veteran's favor.  See 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5242 (2007).

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2007).  In this case, however, the 
veteran's service-connected shrapnel wounds, both knees has 
not caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2007) have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

II.  Entitlement to service connection for residuals, status 
post nephrectomy

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2007).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran testified in a November 2007 hearing before the 
Board that while in service, he damaged his kidney when his 
truck hit a land mine.  The veteran claimed that as a result 
of this damage, two surgeries were performed post-service, 
the last being a complete nephrectomy.  Due to the complete 
nephrectomy, the veteran claimed a scar and loss of muscle 
control.  

Service medical records clearly establish that the veteran 
sustained shell fragment wounds to his knees, right shin, and 
face.  However, the records are conspicuously absent any 
findings of complaints, treatment, or diagnosis of a 
disability of the kidney.  There is simply no evidence that 
the veteran sustained an injury to his kidney during active 
service.

Post-service evidence includes a September 2006 VA 
examination report.  The examiner noted the veteran's history 
of two kidney surgeries, but found no evidence of scarring 
outside of the knees and face.  The examiner noted no 
weakness, atrophy, or spasms of the muscles.  The veteran was 
not diagnosed with a disability due to his residuals, status 
post nephrectomy.  Outpatient treatment records from the VAMC 
in Wichita, Kansas also do not reflect a diagnosed disorder.  
The fact that the record does not reflect the veteran making 
complaints regarding, or seeking treatment until many decades 
after service, weighs against the finding of a nexus between 
the current condition and service.  Maxson v. Gober, 230 F. 
3d 1330, 1333 (Fed. Cir. 2000).  Moreover, as discussed, 
there is no clear evidence that the veteran suffers from the 
residuals of the nephrectomy.  

The veteran is competent to state that his right side was 
painful in service.  He is also competent to report that his 
right side was injured by the land mine explosion.  However, 
the Board finds that the veteran is not credible.  The 
credibility of the evidence is a factual issue for the Board.  
See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted"); see also Barr 
v. Nicholson, 21 Vet App 303 (2007).

There is no credible evidence of any injury to the right side 
or kidney during active duty.  There is also no credible 
evidence of diagnosis of chronic disability of the kidney 
during active duty.  The Board finds the service medical 
records which reflected no such disability or injury to be 
competent and credible.  Therefore, they constitute probative 
evidence.    

In sum, the competent and credible evidence does not 
establish any etiological connection between the claimed 
status post residuals of a nephrectomy and service.  While 
the veteran is competent to make certain assertions, as 
noted, the Board has determined that his statements, in that 
respect, are not credible.  Thus, they are not probative and 
are insufficient to establish his claim of service 
connection.  Moreover, to the extent that the veteran opines 
that he currently suffers from the residuals of a nephrectomy 
due to service, the Board notes that the veteran, a layman, 
has no competence to give a medical opinion on the diagnosis 
or etiology of a condition.  See Espiritu.

In light of all the evidence submitted, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim for service connection for residuals, status post 
nephrectomy and the claim must be denied.  See Gilbert, 1 
Vet. App. at 54.  Because the preponderance of the evidence 
is against the veteran's claim, the benefit of the doubt 
provision does not apply.


ORDER

An increased rating for residuals, dorsal spine injury of 20 
percent, but not higher, is granted.

An increased rating for PTSD is denied.

A compensable rating for shrapnel wounds, both knees is 
denied.

Service connection for residuals, status post nephrectomy is 
denied.





____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


